Motion Granted and Abatement Order filed November 1, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00137-CV
                                  ____________

                      PLAZA CENTER LLC, Appellant

                                       V.

                  LITTLE GREEN APPLES INC., Appellee


              On Appeal from County Civil Court at Law No. 2
                           Harris County, Texas
                     Trial Court Cause No. 1102869

                           ABATEMENT ORDER

      On October 29, the parties filed a joint motion to abate this appeal. The
motion states the parties are engaged in settlement discussions and believe this
matter may be resolved. They ask that the appeal be abated to allow time for
settlement. The motion is GRANTED. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 4, 2019. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to reinstate or motion
dismiss the appeal. The court may reinstate the appeal on its own motion.



                                PER CURIAM